          Case 1:20-cv-03661-ER Document 18 Filed 07/08/20 Page 1 of 1

                                                                           ORRICK, HERRINGTON & SUTCLIFFE LLP
                                                                           51 W 52ND STREET
                                                                           NEW YORK, NEW YORK 10019-6142

                                                                           tel +1-212-506-5000
                                                                           fax +1-212-506-5151
                                                                           W W W . OR R I C K . C OM




July 8, 2020                                                               Richard Martinelli
                                                                           (212) 506-3702
                                                                           rmartinelli@orrick.com

VIA ECF
                                                                  X
The Honorable Edgardo Ramos
Thurgood Marshall U.S. Courthouse
40 Foley Square
New York, New York 10007
Courtroom 619                                         July 8, 2020



Re:    Tradeshift, Inc. v. Smucker Services Company, Case No. 1:20-cv-3661

Dear Judge Ramos:

         We represent Plaintiff Tradeshift, Inc. in the above-referenced action. Pursuant to
Section 1.E of Your Honor’s Individual Practices, I write to request an extension from July 17,
2020 to August 7, 2020 of Plaintiff’s time to answer or otherwise move in response to Defendant
Smucker Services Company’s Answer to Plaintiff’s Complaint and Counterclaim. This is the
first request for such an extension and is sought to allow additional time for preparation and
exploration of a potential resolution. Defendant consents to the request. On June 5, 2020,
Defendant filed an unopposed letter motion for a 21-day extension to answer or otherwise plead
in response to Plaintiff’s Complaint for similar reasons, which the Court granted.


 Respectfully submitted,

 /s/ Richard Martinelli

 Richard Martinelli




cc via ECF:
               Ronie M. Schmelz, Esq. (ronie.schmelz@tuckerellis.com)
               Chelsea R. Mikula, Esq. (chelsea.mikula@tuckerellis.com)
               Amy Van K. Zant, Esq. (avanzant@orrick.com)
               Jason K. Yu, Esq. (jasonyu@orrick.com)
